UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1720


NANCY JESCKER OKELLO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 17, 2014               Decided:   February 5, 2014


Before NIEMEYER, MOTZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Japheth N. Matemu, MATEMU LAW OFFICE, P.C., Raleigh, North
Carolina, for Petitioner. Stuart F. Delery, Principal Deputy
Assistant Attorney General, John S. Hogan, Senior Litigation
Counsel, Robbin K. Blaya, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Nancy Jescker Okello, a native and citizen of Kenya,

petitions for review of an order of the Board of Immigration

Appeals (Board) dismissing her appeal of the Immigration Judge’s

decision denying her motion to reconsider.            We have reviewed the

record and the Board’s order and find no abuse of discretion.

See 8 C.F.R. § 1003.2(a) (2013); Narine v. Holder, 559 F.3d 246,

249   (4th    Cir.    2009)    (setting    forth    standard       of   review).

Accordingly, we deny the petition for review for the reasons

stated by the Board.          In re: Okello (B.I.A. May 14, 2013).             We

dispense     with    oral   argument   because      the    facts     and   legal

contentions    are   adequately    presented   in    the   materials       before

this court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                       2